Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

Claims 2-4, 12, 13, 17, & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 2, 12, & 17, it is not clear what is meant by the intermediate portion is “substantially” parallel to the force axis; it is thought that an element can only be parallel or not parallel.
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, & 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kempf 8,770,178 (newly cited).
Kempf shows an archery release device, which includes a body 44; an element 136 movable relative to the body; and a force generator 142 coupled to the body. The force generator applies a pulling force to the element when the bow is cocked (figure 7). When the archery release is uncocked, the force generator causes the element to move relative to the body (figure 8). 
	The force generator includes two ends and an intermediate portion, which generates a pulling force along an axis; the force generator remains in tension when the bow is cocked and uncocked, so the intermediate portion remains parallel to the axis. 
	One end of the force generator is attached to a support member 144, and the other end is attached to the element 136. The support member has a first shape and a first position on the body. The element includes a second shape and a second position. The intermediate portion remains parallel to the force axis as positions change. 
	*   *   *   *   *   *

Claims 1, & 5-10 are allowed.
We are not aware of any prior art archery release device which includes a body; a first pivotal element coupled to the body; a second pivotal element coupled to the body; a cord holder pivotally coupled to the body; a force generator coupled between a support member and a part of one of the first and second pivotal elements, which pulls the part toward the support member; and a release controller to disengage the first and 

Claims 14, 15, & 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711